Case: 17-10508   Date Filed: 04/10/2018   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-10508
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:16-cv-25040-RNS



ANDRES PAVON,

                                                        Petitioner-Appellant,



                                versus



ATTORNEY GENERAL, STATE OF FLORIDA, SECRETARY,
FLORIDA DEPARTMENT OF CORRECTIONS,

                                                    Respondents-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                           (April 10, 2018)
              Case: 17-10508     Date Filed: 04/10/2018    Page: 2 of 3


Before TJOFLAT, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Andres, Pavon, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal for lack of jurisdiction of his third 28 U.S.C. § 2254 petition for

writ of habeas corpus. Pavon argues that the district court erred in dismissing his

third § 2254 petition for lack of jurisdiction because he was actually innocent,

erroneous jury instructions were given at his state court trial, and he was wrongly

charged with robbery with a deadly weapon because his use of a BB gun should

not have been considered a firearm, as defined by Fla. Stat. § 790.001.

      We review de novo a district court’s dismissal of a § 2254 petition as second

or successive. Stewart v. United States, 646 F.3d 856, 858 (11th Cir. 2011). We

generally will not consider a habeas claim raised for the first time on appeal.

Dohrmann v. United States, 442 F.3d 1279, 1282 (11th Cir. 2006).

      Under 28 U.S.C. § 2244(b), a state prisoner who wishes to file a second or

successive habeas corpus petition must move this Court for an order authorizing

the district court to consider such a petition. See 28 U.S.C. § 2244(b)(3)(A).

Courts must look to the judgment challenged to determine whether a petition is

second or successive. Insignares v. Sec’y, Florida Dep’t of Corr., 755 F.3d 1273,

1278 (11th Cir. 2014).




                                           2
                  Case: 17-10508      Date Filed: 04/10/2018     Page: 3 of 3


         Without authorization, the district court lacks jurisdiction to consider a

second or successive habeas petition. Farris v. United States, 333 F.3d 1211, 1216

(11th Cir. 2003). Once a court determines that it lacks subject matter jurisdiction,

it “is powerless to continue.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,

410 (11th Cir. 1999).

         We have recognized that “the phrase ‘second or successive’ is not self-

defining and does not refer to all habeas applications filed second or successively

in time.” Stewart, 646 F.3d at 859. Specifically, there is “a small subset of

unavailable claims that must not be categorized as successive.” Id. at 863.

However, that small subset of claims involves previously unavailable “facts,” such

as the vacatur of a prior state conviction. See id. at 863–65.

         The district court did not err in determining that it lacked jurisdiction to

review Pavon’s third §2254 petition because he failed to obtain authorization from

this Court before filing a successive petition challenging the same conviction as his

second § 2554 petition. Additionally, Pavon has not raised any additional facts or

claims that would fall into the category of claims that must not be considered

successive. Accordingly, we affirm.

         AFFIRMED. 1




1
    Appellee’s motion to file an out-of-time response brief and appendix is GRANTED.
                                                3